 



Exhibit 10.2
Stockholder Voting Agreement
     THIS STOCKHOLDER VOTING AGREEMENT (this “Agreement”) is entered into as of
November 7, 2007 by and between SSF III Gemini, LP (the “Stockholder”), a
stockholder of Gramercy Capital Corp., a Maryland corporation (“Gramercy”), and
American Financial Realty Trust, a Maryland real estate investment trust
(“AFR”).
     WHEREAS, as of the date hereof, the Stockholder owns of record and
beneficially 3,809,524 shares of common stock, $0.001 par value, of Gramercy
(such shares being referred to herein collectively as the “Shares” and, for the
avoidance of doubt, all references herein to the Stockholder’s Shares shall
include not only all the Shares stated above, but also all additional shares of
common stock of AFR that are owned directly or indirectly by the Stockholder,
subject in all cases to Transfers of such Shares that have been made to
Permitted Transferees to the extent permitted by and in accordance with
Section 2(a));
     WHEREAS, concurrently with the execution of this Agreement, Gramercy, GKK
Capital LP, a Delaware limited partnership (“Parent OP”), GKK Stars Acquisition
LLC, a Delaware limited liability company and wholly-owned subsidiary of Parent
OP (“Acquisition Sub”), GKK Stars Acquisition Corp., a Maryland corporation and
wholly-owned subsidiary of Acquisition Sub (“Merger Sub”), GKK Stars Acquisition
LP, a Delaware limited partnership (“Merger Sub OP” and, together with Parent,
Parent OP, Acquisition Sub and Merger Sub, the “Purchaser Parties”), AFR, and
First States Group, L.P., a Delaware limited partnership (the “Operating
Partnership”), are entering into an Agreement and Plan of Merger, dated as of
the date hereof (in the form attached as Exhibit A hereto, the “Merger
Agreement”), pursuant to which Merger Sub will be merged with and into AFR (the
“Merger”) and Merger Sub OP with be merged with and into the Operating
Partnership;
     WHEREAS, this Agreement is a “Voting Agreement” referenced in the Merger
Agreement; and
     WHEREAS, as a condition to the willingness of AFR to enter into the Merger
Agreement, AFR has required that the Stockholder enter into, and in order to
induce AFR to enter into the Merger Agreement, the Stockholder is willing to
enter into, this Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree as follows:
     1. Voting of Shares. Unless otherwise requested by AFR, the Stockholder
covenants and agrees that, until the termination of this Agreement in accordance
with the terms hereof, at the Parent Shareholders’ Meeting or any other meeting
of the stockholders of Gramercy, however called, and in any action by written
consent of the stockholders of Gramercy with respect to any of the following,
the Stockholder will, if a meeting is held, appear at the meeting, in person or
by proxy, or otherwise cause its Shares to be counted as present thereat for
purposes

1



--------------------------------------------------------------------------------



 



of establishing a quorum and will at a meeting, if one is held or otherwise if
consents are solicited, vote or consent to, or cause to be voted or consented
to, all of the Shares in favor of the issuance of Gramercy common stock in the
Mergers, and all actions and transactions contemplated by the Merger Agreement
or in furtherance thereof, including, upon the request of AFR, any adjournment
or postponement of the Parent Shareholders’ Meeting. The Stockholder further
agrees until the termination of this Agreement in accordance with its terms, not
to commit or agree to take any action inconsistent with the foregoing prior to
such termination. For the avoidance of doubt, subject to Section 2 hereof, the
Stockholder shall retain at all times the right to vote the Stockholder’s Shares
in the Stockholder’s sole discretion and without any other limitations on those
matters other than those set forth in this Section 1 that are at any time or
from time to time presented for consideration to Gramercy’s stockholders
generally.
     2. Transfer of Shares.
          (a) The Stockholder covenants and agrees that, until the earlier of
June 6, 2008 and termination of this Agreement in accordance with its terms,
without the written consent of AFR, the Stockholder will not directly or
indirectly (i) subject to Section 2(b), sell, assign, transfer (including by
merger or by operation of law), encumber, grant a participation in, gift-over,
assign or otherwise dispose of, whether by liquidation, dissolution, dividend,
distribution or otherwise (“Transfer”) any Shares or the Beneficial Ownership
(as hereinafter defined) thereof, (ii) deposit any Shares into a voting trust or
enter into a voting agreement or arrangement with respect to any Shares or the
Beneficial Ownership thereof or grant or agree to grant any proxy or power of
attorney with respect thereto that is inconsistent with this Agreement or
(iii) enter into any contract, option or other arrangement or undertaking with
respect to the direct or indirect Transfer of any Shares or the Beneficial
Ownership thereof, except, in each case under clause (i) and clause (iii), to a
Permitted Transferee. For purposes of this Agreement, “Beneficial Ownership”
shall have the meaning given to such term in Rule 13d-3 under the Exchange Act
(disregarding the reference to “within 60 days” in Rule 13d-3(d)(1)(i)). As used
herein, a “Permitted Transferee” shall mean a Person that before such action
proposed under Section 2(a)(i) or Section 2(a)(iii) occurs, is (x) Gramercy, or
(y) any Affiliate of the Stockholder who, upon such Transfer, becomes a party to
this Agreement and agrees in writing, in form and substance to the reasonable
satisfaction of AFR, to be bound as a Stockholder under this Agreement and has
not violated this Agreement. In connection with any Transfer of Shares to a
Permitted Transferee, the transferring Stockholder may transfer its rights and
obligations under this Agreement to the Permitted Transferee, but the
transferring Stockholder shall remain liable for all breaches of such
obligations whenever occurring. Notwithstanding anything herein to the contrary,
nothing in this Agreement shall permit any Transfer of Shares, Beneficial
Ownership, rights or obligations or any other action that would otherwise be
permitted by this Section 2(a) if such Transfer or other action would create any
material impediment or delay to the performance or consummation of the Merger
Agreement or this Agreement, including, without limitation, triggering the
applicability of any “fair price”, “moratorium”, “control share acquisition” or
other similar anti-takeover statute or regulation to the Merger Agreement, this
Agreement or any of the transactions contemplated by the Merger Agreement or
this Agreement.
          (b) Notwithstanding anything in this Agreement to the contrary, the
Stockholder may enter into any contract, option, swap or other agreement or
arrangement, grant a participation in, and pledge and encumber the Shares
thereunder in connection with any bona

2



--------------------------------------------------------------------------------



 



fide lending, hedging or other financing or derivative transaction or
arrangement (a “Permitted Transaction”); provided, that the Stockholder retains
the right to vote or consent to, or cause to be voted or consented to, all
Shares as provided in Section 1 during the term of such Permitted Transaction.
Notwithstanding the foregoing, nothing in this Agreement shall be deemed to
prohibit the Stockholder or any Permitted Transferee from pledging their direct
or indirect interests in any Shares as security for a loan contracted by the
Stockholder, such Permitted Transferee or any Affiliate thereof, or to prohibit
any Pledgee thereof from exercising its rights under or in connection with such
pledge.
     3. Reasonable Efforts to Cooperate.
          (a) The Stockholder will, upon receipt of reasonable advance notice by
AFR, without further consideration, provide as promptly as reasonably
practicable any customary information reasonably requested by AFR that is
necessary for any regulatory application or filing made or approval sought in
connection with the transactions contemplated by this Agreement or the Merger
Agreement (including filings with the SEC or any other Governmental Entity).
          (b) The Stockholder hereby consents to the publication and disclosure
in the Proxy Statement, statements of beneficial ownership filed by Gramercy and
its Affiliates (and any other documents or communications provided by AFR to any
Governmental Entity or to security holders of AFR or Gramercy) of the
Stockholder’s identity and Beneficial Ownership of the Shares and the nature of
the Stockholder’s commitments, arrangements and understandings under and
relating to this Agreement; provided, however, that the Stockholder shall have
the opportunity to review such disclosure prior to its publication in the Proxy
Statement or such other document or communication, and no information relating
to the Stockholder shall be published in the Proxy Statement, such other
document or communication without the approval of the Stockholder (such approval
not to be unreasonably withheld or delayed).
          (c) The Stockholder agrees, while this Agreement is in effect, to
notify AFR promptly in writing of the number of additional Shares, any options
to purchase Shares or other securities of Gramercy acquired by the Stockholder,
if any, after the date hereof (and, for the avoidance of doubt, the Stockholder
agrees that any such additional shares shall be, for all purposes of this
Agreement, “Shares”).
          (d) While this Agreement is in effect, the Stockholder shall use
commercially reasonable efforts to take, or cause to be taken, and to do, or
cause to be done, and to assist and cooperate with the other parties in doing,
all things reasonably necessary to carry out the intent and purposes of this
Agreement.
4. Representations and Warranties.
     (a) The Stockholder hereby represents and warrants to AFR as of the date
hereof as follows:
          (1) Ownership of Shares. The Stockholder (i) is the sole owner of
record and has Beneficial Ownership of all of the Shares, free and clear of any
and all liens, claims, security interests, options, rights or other encumbrances
whatsoever on title or transfer (other than those

3



--------------------------------------------------------------------------------



 



imposed under the federal securities laws, this Agreement, the Stockholders
Agreement, any Pledge or any Permitted Transaction), (ii) has sole voting power
with respect to all of such Shares and has not entered into any voting agreement
or voting trust with respect to any such Shares and has not granted a proxy, a
consent or power of attorney with respect to such Shares and, so long as this
Agreement is in effect, will not grant any such proxies, consents and powers of
attorney with respect to such Shares that would violate this Agreement and
(iii) does not own of record or beneficially, any shares of capital stock of
Gramercy or right to acquire such shares other than the Shares.
          (2) Due Organization. The Stockholder is an entity duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
organization.
          (3) Power, Binding Agreement. The Stockholder has the requisite power
and authority to enter into and perform all of its obligations under this
Agreement and no further proceedings or actions on the part of the Stockholder
are necessary to authorize the execution, delivery or performance by the
Stockholder of this Agreement or the consummation by the Stockholder of the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by the Stockholder and constitutes a valid and binding
obligation of the Stockholder, enforceable against the Stockholder in accordance
with its terms, except that enforceability may be subject to the effect of any
applicable bankruptcy, reorganization, insolvency, moratorium or other similar
laws affecting or relating to the enforcement of creditors rights generally and
to general principles of equity.
          (4) No Conflicts. The execution and delivery of this Agreement by the
Stockholder does not, and the consummation of the transactions contemplated
hereby by the Stockholder will not, result in any breach or violation of,
require any consent under, be in conflict with or constitute a default (whether
with notice of lapse of time or both) under any mortgage, bond, indenture,
agreement, instrument, obligation or Law to which the Stockholder is a party or
by which the Stockholder or its Shares are bound, except for any such breach,
violation, conflict or default which, individually or in the aggregate, would
not in any material respect impair, delay or adversely affect the Stockholder’s
ability to perform its obligations under this Agreement.
          (5) Consents. No consent of, or registration, declaration or filing
with, any Governmental Entity is required by or with respect to the Stockholder
in connection with the execution and delivery of this Agreement or the
compliance by the Stockholder with the provisions of this Agreement, except for
(i) filings with the SEC of such reports under the Exchange Act as may be
required in connection with this Agreement, and (ii) such other items and
consents the failure of which to be obtained or made, individually or in the
aggregate, would not in any material respect impair, delay or adversely affect
the Stockholder’s ability to perform its obligations under this Agreement.
     (b) AFR hereby represents and warrants to the Stockholder that it does not,
and will not during the term of this Agreement, Beneficially Own any shares of
common stock of Gramercy.

4



--------------------------------------------------------------------------------



 



     5. Termination. This Agreement shall terminate upon the first to occur of
(a) the Effective Time, (b) such time as the Merger Agreement may be terminated
and (c) the execution by Gramercy of any amendment, supplement, modification or
written or other material waiver to the Merger Agreement that has not previously
been approved in writing by the Stockholder . Any such termination shall be
without prejudice to liabilities arising hereunder before such termination.
     6. Specific Performance. The parties hereto agree that irreparable damage
would occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at law
or in equity.
     7. [RESERVED]
     8. Miscellaneous.
     (a) Definitions. For purposes of this Agreement, the following terms have
the respective meanings set forth below:
          “Affiliate” of any person means a person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, the first-mentioned person.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
          “Governmental Entity” shall mean any municipal, local, state or
federal government or governmental authority or by any United States or state
court of competent jurisdiction.
          “Laws” shall mean any order, writ, injunction, decree, statute,
ordinance, requirement, rule or regulation applicable to the Stockholder or any
of its subsidiaries or any of their respective properties or assets.
          “Parent Shareholders’ Meeting” shall mean a meeting of holders of
Gramercy common shares for the purpose of seeking the approval of the issuance
of Gramercy common stock in connection with the Merger Agreement by the holders
of a majority of votes entitled to be cast at a meeting of Gramercy’s
stockholders duly called and held for such purpose.
          “Person” means an individual, corporation, limited liability company,
partnership, joint venture, association, trust, unincorporated organization,
other entity or group (as defined in Section 13(d) of the Exchange Act).
          “Pledgee” shall mean any lender who has made a loan to the Stockholder
or any Permitted Transferee or any Affiliate thereof and to whom either the
Stockholder, any Permitted Transferee or Affiliate thereof has pledged their
direct or indirect interests in any Common Stock as security for such loan.

5



--------------------------------------------------------------------------------



 



          “Proxy Statement” shall mean a joint proxy statement in definitive
form relating to the meeting of AFR’s stockholders and the meeting of Gramercy’s
stockholders, in each case, to be held in connection with the Merger Agreement
and the transactions contemplated by the Merger Agreement.
          “SEC” means the United States Securities and Exchange Commission.
          “Stockholders Agreement” means that certain Stockholders Agreement,
dated as of November 1, 2007, by and among Gramercy, the Stockholder and SL
Green Operating Partnership, L.P.
          (b) Entire Agreement. This Agreement constitutes the entire agreement
and supersedes any and all other prior agreements and undertakings, both written
and oral, among the parties hereto, or any of them, with respect to the subject
matter hereof and is not intended to confer upon any Person, other than AFR and
the Stockholder, any rights or remedies hereunder. This Agreement may not be
amended, modified or rescinded except by an instrument in writing signed by each
of the parties hereto; provided, that AFR may waive compliance by any other
party with any representation, agreement or condition otherwise required to be
complied with by any such party under this Agreement or release any other party
from its obligations under this Agreement, but any such waiver or release shall
be effective only if in writing and executed by AFR.
          (c) Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, then all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any Party. If the final judgment of a court of competent jurisdiction
declares that any term or provision hereof is invalid or unenforceable, the
parties hereto agree that the court making such determination shall have the
power to limit the term or provision, to delete specific words or phrases, or to
replace any invalid or unenforceable term or provision with a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified. In the event such court does not exercise the power
granted to it in the prior sentence, upon a determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the maximum
extent possible.
          (d) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND WITHOUT REGARD TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF LAW
OF ANY OTHER JURISDICTION.

6



--------------------------------------------------------------------------------



 



          (e) Counterparts and Signature. This Agreement may be executed in one
or more counterparts, and by the different parties in separate counterparts,
each of which when executed shall be deemed to be an original, but all of which
shall constitute one and the same agreement. This Agreement may be executed and
delivered by facsimile or other electronic or portable document format
(pdf) transmission.
          (f) Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
or made as of the date of receipt and shall be delivered personally or mailed by
registered or certified mail (postage prepaid, return receipt requested), sent
by overnight courier or sent by facsimile, to the parties at the following
addresses or facsimile numbers (or at such other address or facsimile number for
a party as shall be specified by like notice):

         
 
  (i)   if to the Stockholder:
 
       
 
      SSF III Gemini, LP
 
      c/o Morgan Stanley Real Estate Special Situations Fund III, L.P.
 
      1585 Broadway, 37th Floor
 
      New York, New York 10036
 
      Attention: Hugh Macdonnell
 
      Facsimile: (212) 507-4561
 
       
 
      with a copy not constituting notice to:
 
       
 
      Fried, Frank, Harris, Shriver & Jacobson LLP
 
      One New York Plaza
 
      New York, New York 10004
 
      Attention: Steven G. Scheinfeld and John E. Sorkin
 
      Facsimile: (212) 859-4000
 
       
 
  (ii)   if to AFR to:
 
       
 
      American Financial Realty Trust
 
      610 Old York Road
 
      Jenkintown, PA 19046
 
      Attention: Edward J. Matey Jr.,
 
      Facsimile: (215) 887-2585
 
       
 
      with copies not constituting notice to:
 
       
 
      Wachtell, Lipton, Rosen & Katz
 
      51 West 52nd Street
 
      New York, New York 10019
 
      Attention: Craig M. Wasserman, Esq.
 
                     Stephanie J. Seligman, Esq.
 
      Facsimile: (212) 403-2000

7



--------------------------------------------------------------------------------



 



         
 
      and
 
       
 
      Morgan Lewis & Bockius LLP
 
      1701 Market Street
 
      Philadelphia, PA 19103
 
      Attention: James W. McKenzie, Jr., Esq.
 
      Facsimile: (877) 432-9652

          (g) Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise by any of the parties hereto
without the prior written consent of the other parties, and any such assignment
or delegation without such prior written consent shall be null and void, except
that AFR may assign this Agreement to any direct or indirect wholly owned
subsidiary of AFR without the consent of the Stockholder (provided that AFR
shall remain liable for all of its obligations under this Agreement) and the
Stockholder may assign this Agreement to the extent permitted by, and in
accordance with, Section 2(a). Subject to the preceding sentence, this Agreement
shall be binding upon, inure to the benefit of, and be enforceable by, the
parties hereto and their respective successors and permitted assigns.
          (h) Interpretation. When reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement, unless
otherwise indicated. The headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.
Whenever the context may require, any pronouns used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns and pronouns shall include the plural, and vice versa. Any
reference to any federal, state, local or foreign statute or law shall be deemed
also to refer to all rules and regulations promulgated thereunder, unless the
context requires otherwise. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” No summary of this Agreement prepared by the
parties shall affect in any way the meaning or interpretation of this Agreement.
          (i) Submission to Jurisdiction. Each of AFR and the Stockholder hereby
irrevocably and unconditionally consents to submit to the sole and exclusive
jurisdiction of the courts of the State of Maryland or any court of the United
States located in the State of Maryland (the “Maryland Courts”) for any
litigation arising out of or relating to this Agreement, or the negotiation,
validity or performance of this Agreement, or the transactions contemplated
hereby (and agrees not to commence any litigation relating thereto except in
such courts), waives any objection to the laying of venue of any such litigation
in the Maryland Courts and agrees not to plead or claim in any Maryland Court
that such litigation brought therein has been brought in any inconvenient forum.
Each of the parties hereto agrees that service of process may be made on such
party by prepaid certified mail with a proof of mailing receipt validated by the
United States Postal Service constituting evidence of valid service. Service
made pursuant to the preceding sentence shall have the same legal force and
effect as if served upon such party personally within the State of Maryland.

8



--------------------------------------------------------------------------------



 



          (j) Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREUNDER.
          (k) Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such expenses.
          (l) No Ownership Interest. Except as expressly set forth in this
Agreement, nothing contained in this Agreement shall be deemed to vest in AFR
any direct or indirect ownership or incidence of ownership of or with respect
to, or pecuniary interest in, any Shares. All rights and ownership of and
relating to, and pecuniary interest in, any Shares shall remain and belong to
the Stockholder, and AFR shall not have any authority to exercise any power or
authority to manage, direct, superintend, restrict, regulate, govern or
administer any of the policies or operations of Gramercy or exercise any power
or authority to direct the Stockholder in the voting of any of the Shares,
except as otherwise expressly provided in this Agreement.
[Remainder of page intentionally blank]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be signed individually or by its respective duly authorized officer as of the
date first written above.

                  AMERICAN FINANCIAL REALTY     TRUST
 
           
 
  By:   /s/ Glenn Blumenthal    
 
     
 
Name:  Glenn Blumenthal    
 
     
Title:    Executive Vice President and Chief Operating Officer
   
 
                SSF III GEMINI, LP, a Delaware limited     partnership
 
                By: SSF III GEMINI GP, LLC,
    its General Partner
 
           
 
  By:   /s/ Hugh MacDonnell    
 
     
 
        Name: Hugh MacDonnell     Title: Authorized Person

 